Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed December 22, 2020. Claims 1-20 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as follows: 

2. (Examiner Amended) The non-transitory computer readable medium of claim 1, wherein the characteristics associated with the first plurality of data packets and the second plurality of data packets comprise one or more of: a device inactivity duration, an average packet size, a number of protocols used in network communications, a number of unique DNS requests, and an interval between unique DNS queries. 

3. (Examiner Amended) The non-transitory computer readable medium of claim 1, wherein characteristics associated with the first device and the second device comprise one or more corresponding: dynamic host configuration protocol (DHCP) host names, fully qualified domain names (FQDN), netbios host names, wired or wireless communication interfaces, a service set identifiers (SSID), a set of identifiers corresponding to connected Bluetooth devices, a set of one or more installed computing applications, operating system characteristics, device models, and device manufacturers. 

4. (Examiner Amended) The non-transitory computer readable medium of claim 3, wherein the operating system characteristics comprise one or more of an operating system name, an operating system family identifier and an operating system version number.

5. (Examiner Amended) The non-transitory computer readable medium of claim 1, wherein characteristics associated with the first device further comprise device behavioral patterns that include one or more of an average battery charge level during a first time interval, an average data stream consumption rate, a number of unique DNS servers queried during a second time interval, a number of repeated DNS servers queried during the second time interval, a frequency of active network usage, a data transfer rate during a third time interval.


6. (Examiner Amended) The non-transitory computer readable medium of claim 1, wherein: 
the first profile comprises a security policy associated with the first device; and 
responsive to merging the first profile and the second profile into the third profile, re-applying the security policy to the same device previously identified as the first device associated with the first MAC address and the second device associated with the second MAC address.

7. (Examiner Amended) The non-transitory computer readable medium of claim 1, wherein the comparing operation comprises: 
generating a first feature vector based on one or more characteristics associated with the first device; 
generating a second feature vector based on one or more characteristics associated with the second device; 
determining a similarity score between the first feature vector and the second feature vectors; 
responsive to the determining operation: 
identifying the first device and the second device as the same device if the similarity score is above a threshold value; and
identifying the first device and the second device as different devices if the similarity score is below the threshold value.

	Allowable Subject Matter
Claim(s) 1-20 are allowed over available prior art reference(s).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘comparing the first profile and the second profile to determine the first MAC address and the second MAC address correspond to a same device; and responsive to determining that the first MAC address and the second MAC address correspond to the same device, merging the first profile and the second profile to generate a third profile’.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        July 28, 2022